United States Court of Appeals,

                                            Eleventh Circuit

                                              No. 94-8519.

                       Victoria DOYLE, Duffey Doyle, Plaintiffs-Appellants,

                                                    v.

     VOLKSWAGENWERK AKTIENGELELLSCHAFT, Volkswagen of America, Inc.,
Defendants-Appellees.

                                             June 12, 1997.

Appeal from the United States District Court for the Northern District of Georgia (No. 1:91-CV-
1926-JEC), Julie E. Carnes, Judge.

Before TJOFLAT and BARKETT, Circuit Judges, and CLARK, Senior Circuit Judge.

        CLARK, Senior Circuit Judge:

        This is a defective products case brought by plaintiffs-appellants Victoria and Duffey Doyle

in the United States District Court for the Northern District of Georgia. Victoria Doyle alleged that

she purchased a new 1989 Volkswagen Jetta, which was manufactured by defendant-appellee

Volkswagen Aktiengesellschaft and imported into the United States by defendant-appellee

Volkswagen of America, Inc. The Jetta was equipped with an automatic shoulder belt that required

no action by the vehicle occupants. By design, the Jetta did not have a lap belt at the driver's or front

seat passenger's position; instead, it used knee bolsters to prevent a person from sliding under the

belt during a collision.

        On August 18, 1989, while driving her new Jetta, Victoria Doyle was struck in the rear by

another vehicle. As a result of the collision, Ms. Doyle sustained severe injuries to her right breast.

Ms. Doyle's experts are prepared to testify that these injuries were caused by the shoulder belt and

were exacerbated by the absence of a lap belt: without a lap belt to absorb a portion of the force of

the impact, a majority of the force of the impact was focused on Ms. Doyle's right breast.

        Plaintiffs' complaint set out three theories of liability: negligence, strict liability, and breach

of the implied warranty of fitness. Plaintiffs filed a motion for partial summary judgment with the

district court and provided the court with various literature outlining the alleged known dangers of
the shoulder belt only system. Defendants also filed a motion for partial summary judgment. They

alleged that the Jetta seat belt system complied with the Federal motor vehicle safety standards

promulgated under the authority of the National Traffic and Motor Vehicle Safety Act;1 defendants

argued that they were entitled to judgment as a matter of law because either (1) they had no duty

under Georgia law to exceed these federal standards, or (2) plaintiffs' common law claims were

preempted by the federal standards.

       The district court granted defendants' motion for partial summary judgment and denied

plaintiffs' motion. The court concluded that the Jetta seat belt system complied with the applicable

federal standards, notwithstanding the absence of a lap belt. We concur in that conclusion. The

district court further concluded that Georgia law as delineated in Honda Motor Co. v. Kimbrel2 does

not hold automobile manufacturers to a higher standard than federal requirements; thus, a plaintiff

cannot recover under Georgia law for negligently creating a defective condition when the

manufacturer is in compliance with federal standards. Because the Jetta seat belt system at issue was

in compliance with federal standards, the court concluded that defendants could not be liable to

plaintiffs as a result of the absence of a lap belt. Finding plaintiffs' claims precluded under Georgia

law, the district court found it unnecessary to reach the preemption issue.

       At a time after the district court's decision, this Circuit held that standards promulgated under

the National Traffic and Motor Vehicle Safety Act do not preempt common law claims. Myrick v.
Freuhauf Corp., 13 F.3d 1516 (11th Cir.), cert. granted, 513 U.S. 922, 115 S.Ct. 306, 130 L.Ed.2d

218 (1994). The Supreme Court affirmed this Circuit's decision. Freightliner Corp. v. Myrick, 514

U.S. 280, 115 S.Ct. 1483, 131 L.Ed.2d 385 (1995).

       On April 24, 1996, we certified to the Georgia Supreme Court a question respecting whether

Georgia law precludes personal injury product liability claims when an automobile manufacturer

sells an automobile to a Georgia citizen and the automobile is in compliance with the National

Traffic and Motor Vehicle Safety Act. The Georgia Supreme Court answered our certified question

   1
    Pub.L. No. 89-563, 80 Stat. 718 (1966) (codified at 15 U.S.C. §§ 1381-1431).
   2
    189 Ga.App. 414, 376 S.E.2d 379 (Ga.App.1988), cert. denied (Feb. 15, 1989).
in the negative. Reference should be made to that court's holding, but we quote two separate

statements:

         Georgia common law permits a Georgia citizen to sue an automobile manufacturer despite
         the manufacturer's compliance with the standards established by the National Automobile
         Safety Act.3

and

                 The focus of the Safety Act is to reduce deaths and injuries from automotive
         accidents by promoting and enhancing safer automobile design. To that end, we determine
         that our state common law permits its citizens to pursue a personal injury product liability
         claim against an automobile manufacturer even if the automobile is in compliance with the
         Safety Act. This decision will not make the manufacturer an insurer of its product, for there
         is no duty to design an accident-proof vehicle. All we do today is affirm that proof of
         compliance with federal standards or regulations will not bar manufacturer liability for
         design defect as a matter of law.4

         In light of the Georgia Supreme Court's interpretation of the relationship between Georgia

common law and the National Automobile Safety Act, we REVERSE the district court's decision

in this case and REMAND to the district court for further proceedings.

         REVERSED and REMANDED.




   3
      267 Ga. 574, 481 S.E.2d 518, 519 (1997).
   4
      Id., 481 S.E.2d at 521.